Citation Nr: 9920809	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  95-11 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Walla Walla, 
Washington


THE ISSUE

Entitlement to payment for or reimbursement of medical 
expenses incurred in connection with the veteran's 
unauthorized private medical care at Carondelet Psychiatric 
Care Center (CPCC) from August 4, 1994, to August 11, 1994.


WITNESSES AT HEARING ON APPEAL

[redacted] and [redacted]

ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel




INTRODUCTION

The veteran had active service from May 1968 to November 
1970.

Initially, the Board of Veterans' Appeals (Board) notes that 
it had previously remanded this case so that it could be 
determined whether the veteran's legal guardian desired a 
hearing before the Board.  Moreover, if such a hearing was 
still desired, appropriate action was to be taken, including 
the scheduling of the requested hearing on sufficient notice.  
The record reveals a Report of Contact, dated July 15, 1998.  
This reflects that the regional office (RO) successfully 
contacted the veteran's legal guardian on this date, and was 
informed by the guardian that he did not wish to have a 
Travel Board hearing in this matter.  Despite this 
communication from the veteran's legal guardian, the RO 
scheduled a Travel Board hearing for February 22, 1999 on 
appropriate notice to the veteran's guardian at the most 
recent address of record.  However, the veteran's legal 
guardian did not report for the scheduled hearing.  
Consequently, the Board finds that a reasonable effort has 
been made to afford the veteran's legal guardian with the 
Board hearing that was previously requested, and that since 
the veteran's legal guardian failed to report on February 22, 
1999, and earlier indicated that he did not want such a 
hearing in April 1998, no further action to afford such a 
hearing is necessary. 


FINDING OF FACT

A Department of Veterans Affairs (VA) facility was feasibly 
available for the treatment rendered the veteran at the CPCC 
from August 4, 1994 to August 11, 1994, and there is no 
evidence that there was a medical emergency at the time of 
admission.





CONCLUSION OF LAW

The criteria for payment or reimbursement by VA for expenses 
incurred in connection with unauthorized medical treatment 
rendered the veteran at the CPCC from August 4, 1994 to 
August 11, 1994, have not been met.  38 U.S.C.A. §§ 1728, 
5107 (West 1991); 38 C.F.R. § 17.120 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
Board finds that this claim is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

The governing legal authority in this matter is found in 38 
U.S.C.A. § 1728 and 38 C.F.R. § 17.120, which state that, 
[i]n order to be entitled to payment of medical expenses 
incurred at a private hospital without authorization from VA, 
all of the following must be shown:

(a) The treatment rendered was either:

(1) for an adjudicated service-connected disability, or

(2) for a non-service-connected disability associated with 
and held to be aggravating an adjudicated service-connected 
disability, or

(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service- 
connected disability; and

(b) That a medical emergency existed of such nature that 
delay would have been hazardous to life or health; and

(c) That no VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.  Id.

In addition, 38 C.F.R. § 17.53 (1998) provides that a VA 
facility may be considered as not feasibly available when the 
urgency of the applicant's medical condition, the relative 
distance of the travel involved, or the nature of the 
treatment required makes it necessary or economically 
advisable to use public or private facilities.  In those 
instances where care in public or private hospitals at VA 
expense is authorized because a VA or other Federal facility 
was not feasibly available, as defined in this section, the 
authorization will be continued after admission only for the 
period of time required to stabilize or improve the patient's 
condition to the extent that further care is no longer 
required to satisfy the purpose for which it was initiated.

The Board notes that 38 C.F.R. § 17.120 is the redesignation 
of what formerly was 38 C.F.R. § 17.80.  In the statement of 
the case and a subsequent supplemental statement of the case, 
the RO provided the text of the regulation and identified it 
as 38 C.F.R. § 17.80.  Since the text of the regulation was 
not altered, the Board finds that the veteran has not been 
prejudiced in his ability to understand the applicable legal 
authority in this matter.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

A discharge summary from CPCC for the period of August 4, 
1994 to August 11, 1994, reflects that the veteran was 
admitted with a diagnosis of chronic paranoid schizophrenia 
in acute exacerbation and alcohol dependence in partial 
remission.  The Global Assessment of Functioning (GAF) scale 
score on admission was 20, and the highest in the previous 
year was noted to be 50.  

It was noted that the veteran had a long history of chronic 
paranoid schizophrenia and that he had recently been 
hospitalized from July 15, 1994 to July 20, 1994 at CPCC on 
an involuntary basis, and had later been released on a 90-day 
less restrictive alternative (LRA).  He was now being 
readmitted for an evaluation of a revocation of that less 
restricted alternative.

Since the veteran's previous discharge in July 1994, the 
veteran reported that his medication had not helped, since he 
had had no improvement of his thought processes or reduction 
of auditory hallucinations.  There was some evidence that he 
had not been taking the medication as prescribed.  It was 
also noted that he had missed an appointment for an injection 
on an outpatient basis.  The veteran reported increased 
agitation and increasing conflict with his spouse.  He denied 
using street drugs or alcohol.  

A few days prior to admission, the veteran reported that he 
began to burn Bibles in his garage.  He gave a number of 
different explanations for this behavior, in essence claiming 
unusual experiences while reading passages from the Bibles.  
Consequently, he poured gasoline on his Bibles in the garage 
and lit them on fire.  The fire did not spread to any part of 
the building but the fire department was called and Crisis 
Response also became involved.  The veteran admitted that he 
had been burning Bibles in a similar manner in the preceding 
days.  He also admitted hearing voices "all the time," and 
indicated that the radio had been talking to him.  He had 
shown increased tangentiality, confusion, and agitation 
consistent with inadequate medication.  

It was indicated that the veteran had a long history of 
mental illness and that most recently, he had been under the 
care of the Walla Walla VA hospital.  On examination, the 
veteran appeared to have lost weight since his last 
admission, although changes in weight, appetite or sleeping 
were denied by the veteran.  Flow of thought exhibited 
bizarre tangentiality and there was inappropriate affect on 
many occasions.  The veteran denied suicidal or homicidal 
ideation, intent or plan, but did note that he had made 
serious threats to harm his spouse in the previous few days.  
Hyperreligious and persecutory delusions were present, 
although the veteran was found to be alert and oriented to 
person, time, place and date.  Concentration, insight, 
motivation for treatment and judgment were all poor.  

During this admission, one of the veteran's medications was 
not resumed but he was given an injection of another 
medication at an increased dosage.  The veteran was also 
noted to be initially quite sexually preoccupied and 
inappropriate in this regard, however, it was noted that he 
responded to behavioral techniques and this behavior 
disappeared.  

The summary indicates that the veteran was transferred to 
another state facility on August 11, 1994.  It was further 
noted that the veteran was essentially unchanged from the 
time of admission in terms of his tangentiality and thought 
disorder.  He was much less agitated and irritable and 
appropriate socially, although quite withdrawn.  He admitted 
that he continued to have auditory hallucinations, although 
he was not bothered by them as much as he was prior to 
admission.  He denied suicidal or homicidal ideation, but 
admitted to frequently having violent thoughts and that he 
knew he could become enraged and physically threatening.  
Insight, judgment and motivation for treatment was fair and 
overall, it was found that the veteran had been improved by 
this hospitalization.

A billing statement from CPCC for the period of August 4, 
1994 to August 11, 1994 reflects total charges in the amount 
of $7,133.47.

An Order of Revocation, dated on August 11, 1994, reflects 
that the veteran's less restrictive alternative was revoked 
at this time, and he was to be detained at a state facility 
pursuant to a previous order dated in July 1994. 

A November 1994 statement by a clinical medical director for 
the VA reflects that on August 9, 1994, notice was received 
that the veteran was admitted on an involuntary basis to CPCC 
on August 4, 1994.  He was then transferred, still as 
involuntary, to E. W. S. Hospital on August 11, 1994.  It was 
noted that the director called E. W. S. Hospital to let then 
know that transfer arrangements should be made with the 
American Lake VA medical center.  The bill for the period of 
August 4, 1994 to August 11, 1994 was to be sent for 
consideration.  The billing was received in September 1994.

At a personal hearing in May 1997, the veteran's legal 
guardian was advised of the three criteria that must be met 
in order to qualify for the reimbursement of a non-VA 
hospitalization (T. at p. 3).  The veteran's legal guardian 
believed that all three criteria were met, in that the 
veteran was setting fire to his house, federal facilities 
were not feasibly available because the veteran's hospital 
was over 50 miles from the veteran's house, and because the 
treatment was directly related to the veteran's service-
connected disability (T. at p. 3).  

Another witness, B. B., indicated that treatment at the 
subject facility had been authorized on a previous occasion 
and that there was a crisis situation at the time of this 
admission (T. at p. 3).  She further contended that the 
veteran made an effort to set his house on fire and was a 
real danger to himself, and that he was immediately taken to 
CPCC (T. at pp. 3-4).  There was no VA facility to which he 
could be taken immediately (T. at p. 4).  She believed that 
the VA knew what was going on with the veteran and they had 
paid for a previous admission (T. at p. 4).  She further 
noted that the VA had been notified regarding the subject 
admission and provided a copy of a telephone bill showing the 
contact she had had with the VA medical center (T. at p. 4).  

A telephone bill reflects telephone calls to Walla Walla, 
Washington on August 5, 1999 and on August 23, 1999.


Analysis

In considering the veteran's above-stated reimbursement 
claim, the Board would point out that, consistent with the 
pertinent aspect of the above-addressed testimony of the 
veteran's legal guardian and witness B. B. in addition to the 
summary of the subject hospitalization, it has no reason to 
dispute that the veteran's hospitalization at CPCC did in 
fact relate to the veteran's service-connected disability, 
and that one of the requirements (codified at 38 C.F.R. § 
17.120(b)) for the benefit sought on appeal has therefore 
been satisfied.  However, even assuming the fact that 
services were rendered for service-connected disability, the 
Board concludes that the veteran's reimbursement claim must 
fail owing to the lack of evidence as to exigent 
circumstances and the fact that a VA facility was "feasibly 
available" to provide the treatment rendered the veteran at 
CPCC.  

As pertinent to these additional criteria, the Board is 
constrained to point out that the summary from the instant 
admission reflects that although the veteran had poured 
gasoline on Bibles in his garage immediately prior to this 
admission, the Board also notes that the fire apparently did 
not spread to any other part of the building, and the veteran 
admitted that he had burned Bibles in a similar fashion in 
the preceding days.  In addition, at the time of admission, 
while it is noted that the veteran exhibited bizarre 
tangentiality, it was also noted that the veteran denied any 
violent intent either to himself or others.  Consequently, 
while the Board believes that the act of burning anything in 
a garage may constitute a danger to oneself or others, once 
that danger was removed by the fire department, the exigent 
circumstances had come to an end, and the issue of medical 
emergency under 17.120 depended on whether any delay in 
admission to a hospital would have been hazardous to the 
veteran or others.  In this regard, the Board notes that the 
CPCC hospital summary reflects that the veteran denied 
violent intent at the time of admission, and there is no 
indication that there was any inability to manage the veteran 
prior to admission.  Thus, the Board does not find that the 
record currently justifies a finding that the veteran's 
condition necessitated admission without delay.  

Moreover, while the Board would also agree that in some 
instances a distance of 40 or 50 miles for admission to a VA 
facility would not be feasible, the record does not support 
such a conclusion in this case.  More specifically, even 
assuming that the VA medical center was 50 miles from the 
veteran's home, there is no evidence that the veteran's 
condition posed such a danger to himself or others, that he 
required immediate and direct transport to a closer facility.  
The record does not support this.  While it may have clearly 
been less onerous to take him to a facility more proximate to 
his home, this is not the standard.  The standard is whether 
VA facilities were not feasibly available, and whether any 
effort to use them would not have been reasonable, sound, 
wise, or impracticable, or treatment had been or would have 
been refused.  38 C.F.R. § 17.120(c).  Based on the facts of 
this case, the Board does not find that admission to a VA 
facility was not feasible.

The Board is, to be sure, not unsympathetic to the position 
of the veteran and his legal guardian in regards to the 
foregoing.  Nevertheless, in light of the foregoing analysis, 
the Board finds that the evidence is overwhelmingly against a 
finding that a VA facility was not "feasibly available" to 
render the same treatment as was afforded the veteran at 
CPCC, and/or that a medical emergency existed at the time of 
the veteran's admission to that facility.  Accordingly, all 
of the requisite criteria have not been met for payment or 
reimbursement by VA for the pertinent unauthorized medical 
treatment rendered the veteran at CPCC.  Therefore, the 
benefit sought on appeal is denied.  38 U.S.C.A. §§ 1728, 
5107; 38 C.F.R. § 17.120.

In reaching the foregoing determination, the Board has 
considered the additional assertions that VA should in 
essence be estopped from denying reimbursement since it had 
authorized reimbursement at the same facility for a previous 
admission in July 1994, and that personnel at the VA at the 
time of and during the subject admission in effect authorized 
payment for the services rendered at CPCC in contacts with 
individuals acting on behalf of the veteran.  However, there 
is no regulation or legal precedent which supports the 
veteran's theory of estoppel based the grant of authorization 
for prior episodes.  In addition, even had VA personnel made 
erroneous representations that the subject admission was 
entirely reimbursable, this would still not change the 
outcome in this matter, as "[e]rroneous advice given by a 
government employee cannot be used to estop the government 
from denying benefits."  McTighe v. Brown, 7 Vet. App. 29, 
20 (1994), relying upon OPM v. Richmond, 496 U.S. 414, 110 
S.Ct. 2465, 110 L.Ed. 387 (1990).

Finally, the Board notes that the RO has referred to certain 
VA guidelines for the proposition that veterans may be 
accepted for hospital and domiciliary treatment by the VA 
only when released by an authorized official under 
circumstances where there is no obligation placed on VA to 
exercise custodial constraint or assure the return of the 
veteran to custody upon completion of treatment.  However, 
the Board observes that the hospital summary for the period 
of August 4, 1994 to August 11, 1994 indicates that the 
veteran was being evaluated for the possible revocation of 
his LRA status, and does not reflect that the state 
authorities were unwilling to release the veteran on August 
4, 1994 to the VA without custodial obligations.  Therefore, 
the Board does not find that these guidelines govern the 
disposition in this matter, and simply reiterates that the 
evidence simply does not support the contention that 
admission to a VA facility was not feasible under the 
circumstances.  


ORDER

Payment or reimbursement by VA for expenses incurred in 
connection with unauthorized medical treatment rendered the 
veteran at CPCC, from August 4, 1994 to August 11, 1994, is 
denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

